Citation Nr: 0106209	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  99-19 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death and eligibility to Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1972 to 
May 1976.  He also performed various periods of active duty 
for training and inactive duty training with the U.S. Air 
Force Reserves between October 1985 to December 1989.  He 
died in July 1997.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim to 
reopen for service connection for the cause of the veteran's 
death and eligibility to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.  

In December 1999, the appellant appeared at a Video 
Conference hearing before the undersigned member of the 
Board.


FINDINGS OF FACT

1.  An RO decision of September 1997 denied the appellant's 
claim for service connection for the cause of the veteran's 
death and eligibility to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.

2.  The RO notified the appellant of its decision and advised 
her of her appellate rights by letter dated October 1997, but 
the appellant did not submit a notice of disagreement with 
the RO's September 1997 decision.

3.  The evidence added to the record since the September 1997 
decision is redundant or cumulative of evidence previously of 
record or is not, either by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the 
claims.


CONCLUSIONS OF LAW

1.  The RO's September 1997 decision denying entitlement to 
service connection for the cause of the veteran's death and 
eligibility to Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).

2.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death and eligibility to Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The Board notes that the provisions of VCAA do not require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented as described in 
38 U.S.C.A. § 5108.  After examining the record, the Board is 
satisfied that the appellant was provided adequate notice as 
to the evidence needed to reopen her claims. 

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. § 
1110 (West 1991); 38 C.F.R. § 3.303 (2000).  Service 
incurrence for certain chronic diseases, including heart 
disease, will be presumed if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related. For a service- 
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500 and 3501 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.807 (2000).

Service connection for the cause of the veteran's death and 
entitlement to Dependents' Educational Assistance under 38 
U.S.C. Chapter 35 was denied in an unappealed September 1997 
RO decision.  In 1998, the appellant attempted to reopen her 
claims.  By a rating decision in July 1999, the RO determined 
that new and material evidence had not been presented or 
secured and that the veteran's claims had therefore not been 
reopened.  The present appeal ensued.

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a). New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, at 513 (1992).

The evidence of record at the time of the September 1997 
decision included service medical records for the period July 
1972 to May 1976; a report of a VA examination dated in 
November 1977; hospital reports from the Mercy Hospital dated 
from August 1977 to September 1977; and a copy of the 
veteran's death certificate, which shows that the veteran 
died in July 1997.  The death certificate also reveals that 
cardiac arrest was certified as the immediate cause of the 
veteran's death due to or as a consequence of coronary artery 
disease.  At the time of the veteran's death, service 
connection was in effect for left epididymitis and left 
hearing loss, each rated zero percent.

The appellant asserts that the veteran sustained two back 
injuries, one after returning home from active duty for 
training in 1988, and the other while on active duty for 
training in 1988, after lifting a cargo parachute.  She 
contends, in essence,  that as a result of these injuries, 
her husband required subsequent treatment for his back, which 
included the July 1997 placement of a morphine pump for back 
pain, which resulted in his fatal cardiac arrest.

Evidence added to the record subsequent to the September 1997 
final RO decision includes an autopsy report dated in July 
1997; a letter from a Department of the Air Force Area 
Defense Counsel on behalf of the appellant, dated in 
September 1994, asserting that the appellant should receive 
benefits because, after the veteran was cleared for worldwide 
duty following his first back injury at home, he sustained a 
second back injury; a memorandum from the Department of the 
Air Force Headquarters Air Force Reserve Personnel Center, 
dated in March 1998, indicating that the veteran was never 
placed on the Temporary Disability Retired List (TDRL), but 
was removed from the Retired Reserve upon his death and was 
never eligible for Reserve retired pay (the veteran was 
medically disqualified for worldwide duty in November 1989 
for chronic low back pain due to an accident at his home in 
which he fell downstairs in July 1988 and fractured his 
sacrum and possibly coccyx); copies of dependent ID cards; 
copies of Request and Authorization for Active Duty 
Training/Active duty Tour; a clinical report dated in 
November 1989 from M.V.C., Col., USAFR, medical corps; a 
chronological printout; and a transcript of a Video 
Conference hearing dated in December 1999.

The evidence received after the September 1997 final RO 
decision is not new and material within the meaning of the 
applicable law and regulations.  Some of the additional 
evidence is essentially cumulative in nature in that it tends 
to prove elements that were already established at the time 
of the September 1997 decision: that the veteran died of 
cardiac arrest due to underlying coronary artery disease 
after undergoing surgery for the placement of a morphine 
pump.  The new evidence does not include a medical opinion 
establishing that the veteran's coronary artery disease 
(which resulted in the fatal cardiac arrest) began during or 
within one year of service, or that there was a relationship 
between the veteran's heart disease and any incident of 
service or a service-connected disability.  The additional 
evidence does include a notation in January 1989 that the 
veteran had a ten year history of hypertension, but the 
veteran had active duty from August 1972 to May 1976; there 
is no medical evidence of hypertension during that time or to 
a degree of 10 percent disabling within one year of 
discharge.  As to the various periods of active duty for 
training and inactive duty training subsequent to that time, 
there is no medical evidence to show that hypertension began 
during a period of active duty for training.  As to inactive 
duty for training, service connection may only be established 
for disability due to an injury incurred during such time.  
38 U.S.C.A. §§ 101(24), 1110, 1131 (West 1991).

As to the appellant's statements alleging that the veteran 
had a back disability due to an injury during service or 
while on active duty for training, which necessitated the 
morphine pump, which in turn caused the fatal cardiac arrest, 
the Board finds that there is no medical evidence to link a 
back disability to service or active duty for training and, 
in any event, there is no medical evidence or opinion linking 
the veteran's fatal cardiac arrest or underlying heart 
disease to treatment for a back disability.  The appellant 
has not presented any medical evidence to support the 
contended causal relationship and, as a layperson, she is not 
competent to provide on opinion on the diagnosis or etiology 
of the cause of the veteran's fatal cardiac arrest.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  That is, the 
appellant's statements on diagnosis and etiology of the 
veteran's fatal condition are not material evidence, since 
she is a layman and has no competence to give a medical 
opinion on such matters.  Moray v. Brown, 5 Vet. App. 211 
(1993).

The September 1994 letter from Department of the Air Force 
Area Defense Counsel on behalf of the appellant merely refers 
to the veteran sustaining a second back injury as noted 
above.  He does not allege treatment for a back disability 
caused the veteran's cardiac arrest and, in any event, as a 
layman, he has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu, supra.  The 
defense counsel also admitted in his letter that he did not 
have access to the entire case file or to the prior decisions 
of those involved in the process.

The appellant submitted a copy of an autopsy report, which 
concluded that the veteran died of severe coronary 
atherosclerosis with apparent onset of arrhythmia/cardiac 
standstill.  This opinion is entirely consistent with the 
death certificate, which shows that the veteran died of 
cardiac arrest due to heart disease.  The autopsy does note 
that the veteran had fallen in a military accident but there 
is no suggestion that the veteran's fatal heart disease was 
related in any way to any residuals of a back injury or to 
treatment for a back injury.   

As noted above, service connection was not in effect for a 
back disorder during the veteran's lifetime.  Even if it was, 
the additional evidence, to include the memorandum from the 
Department of the Air Force Headquarters Air Force Reserve 
Personnel Center, dated in March 1998; copies of dependent ID 
cards; copies of Request and Authorization for Active Duty 
Training/Active duty Tour; and a clinical report dated in 
November 1989 from M.V.C., Col., USAFR, does not include 
medical evidence or a competent opinion suggesting a causal 
link between the veteran's fatal cardiac arrest or underlying 
heart disease and treatment for a back disability. 

The evidence added to the record since the September 1997 
decision is redundant or cumulative of evidence previously of 
record or is not, either by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.

As noted above, the veteran died many years after service due 
to a nonservice-connected disability.  In the absence of 
competent evidence to indicate otherwise, it follows that the 
appellant has not submitted new and material evidence to 
reopen her claim for Dependents' Educational Assistance. 

The Board thus concludes that new and material evidence has 
not been submitted since that decision which denied service 
connection for the cause of the veteran's death and 
eligibility to Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code.  Thus, the 
claims have not been reopened, and the September 1997 RO 
decision remains final.







ORDER

As no new and material evidence has been submitted to reopen 
a claim for service connection for the cause of the veteran's 
death and eligibility to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code, the 
appeal is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

